DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-8 are pending and have been examined.
This action is in reply to the papers filed on 02/25/2020.
Information Disclosure Statement
The information disclosure statements submitted: 02/25/2020 and 10/02/2020 have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 02/25/2020 as modified by the amendment filed on xxx.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium information processing apparatus.
Claim 7 recites [a] determination method comprising: inputting behavior information of a target to a trained machine learning model that learn a plurality of association relations obtained by associating combinations of behaviors generated from a plurality of behaviors included in a plurality of training data items with likelihoods indicating certainties that the combinations of the behaviors are in a specific state of a plurality of states, the trained machine learning having been 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claim 7 recites a method and, therefore, are directed to the statutory class of a process. Claim 8 recites a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 1-6 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  



Claim 7: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
7. A determination method comprising:

No additional elements are positively claimed.
inputting behavior information of a target to a trained machine learning model that learn a plurality of association relations obtained by associating combinations of behaviors generated from a plurality of behaviors included in a plurality of training data items with likelihoods indicating certainties that the combinations of the behaviors are in a specific state of a plurality of states, the trained machine learning having been trained by using the plurality of training data items obtained by associating combinations of behaviors of persons corresponding to the specific state with the specific state, using a processor;
This limitation includes the step of inputting behavior information of a target to a trained machine learning model that learn a plurality of association relations obtained by associating combinations of behaviors generated from a plurality of behaviors included in a plurality of training data items with likelihoods indicating certainties that the combinations of the behaviors are in a specific state of a plurality of states, the trained machine learning having been trained by using the plurality of training data items obtained by associating combinations of behaviors of persons corresponding to the specific state with the specific state, using a processor. 
But for the generically claimed processor, this limitation is directed to processing and analyzing known information in order to facilitate information processing which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
a processor
specifying a difference between the combination of the behaviors in each of the plurality of association relations and the behavior information of the target based on output results of the trained machine learning model, using the processor; and 

This limitation includes the step of specifying a difference between the combination of the behaviors in each of the plurality of association relations and the behavior information of the target based on output results of the trained machine learning model, using the processor. 
But for the generically claimed processor, this limitation is directed to processing and analyzing known information in order to facilitate information processing which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
using the processor
determining an additional behavior for causing the target to transit to the specific state based on the likelihood associated with the combination of the behaviors and the difference between the combination of the behaviors and the behavior information, using the processor.

This limitation includes the step of determining an additional behavior for causing the target to transit to the specific state based on the likelihood associated with the combination of the behaviors and the difference between the combination of the behaviors and the behavior information, using the processor. 
But for the generically claimed processor, this limitation is directed to processing and analyzing known information in order to facilitate information processing which may be categorized as any of the following:
mathematical concept (mathematical relationships, mathematical formulas or equations, mathematical calculations) 
and/or
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
fundamental economic principles or practices (including hedging, insurance, mitigating risk), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
using the processor


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as processing and analyzing data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to process and analyze data. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed processor merely analyzes and processes data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system/apparatus claim 8 and CRM claim 1 also contains the identified abstract ideas, with the additional elements of a processor and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-6 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Invention Could be Performed Manually
It is conceivable that the invention could be performed manually without the aid of machine and/or computer. For example, Applicant claims inputting behavior information, specifying a difference between combinations of behavior, and determining an additional behavior… Each of these features could be performed manually and/or with the aid of a simple generic computer to facilitate the transmission of data.
See also Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., and In re Venner, which stand for the concept that automating manual activity and/or applying modern electronics to older mechanical devices to accomplish the same result is not sufficient to distinguish over the prior art. Here, applicant is merely claiming computers to facilitate and/or automate functions which used to be commonly performed by a human. 
Leapfrog Enterprises, Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 82 USPQ2d 1687 (Fed. Cir. 2007) "[a]pplying modern electronics to older mechanical devices has been commonplace in recent years…").  The combination is thus the adaptation of an old idea or invention using newer technology that is commonly available and understood in the art. 
In In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  MPEP 2144.04, III Automating a Manual Activity.
MPEP 2144.04 III - Automating a Manual Activity and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) further stand for and provide motivation for using technology, hardware, computer, or server to automate a manual activity.  
Therefore, the Office finds no improvements to another technology or field, no improvements to the function of the computer itself, and no meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, based on the two-part Alice Corp. analysis, there are no limitations in any of the claims that transform the exception (i.e., the abstract idea) into a patent eligible application.
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from processing information. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  
No Prior-art Rejection
Claims 1-8 cannot be rejected with prior-art. Individual claimed features are taught in the prior-art, however, the unique combination of features and elements are not taught by the prior-art without hindsight reasoning.
Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zeng et al. 2015/0278709 [0007] In general, example embodiments described herein relate to using machine learning to predict behavior based on local conditions. The example methods disclosed herein may be employed to identify a lead, a target behavior for the lead, a locality associated with the lead, and a current local condition of the locality. A machine learning classifier may then be employed to generate a prediction of a likelihood of the lead exhibiting the target behavior based on the target behavior, the locality, and the current local condition. In this manner, machine learning can factor in local conditions in a locality associated with a lead, such as the current weather conditions, in order to optimize a target behavior for the lead, such as the lead responding to a contact attempted by an agent, the lead accepting an appointment with the agent, the lead purchasing a product or service from the agent, or the lead donating money to the agent, or some combination thereof.
Grady Smith et al. 2017/0236081 [0283] Combining interaction-based analysis with employee performance, sales, and/or productivity data to provide guidance to employee management when particular interaction activities are shown to be correlated with desired types of performance. In some cases, machine learning techniques could be used to identify factors or combinations of behaviors/attributes that are most likely to indicate success (as measured by increased sales, etc.); 
Kawanaka et al. 2015/0149553 [0062] In this way, the information processing apparatus 10 calculates the degree of association q and the degree of difference q' for each of combinations of a behavior history and a transmission history, calculates the degree of similarity S(id, ID) of the first and second users id and ID on the basis of the accumulated degrees of association and degrees of difference of combinations of a first user id and a second user ID, and specifies a combination of a first user id and a second user ID having a high degree of similarity S(id, ID) as a combination who may be an identical user at high possibility. In this way, the information processing apparatus 10 can achieve name identification of a user in a behavior history and a user in a transmission history.
Mehanian Courosh et al. 2015/269609 [Abstract]
Heck Larry 2009/164395 [Abstract]


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682